Pillsbury, J. Under the facts appearing in this record we are of the opinion that the consideration for the note was illegal. We are not aware of any authority conferred upon a village attorney by any law in this State empowering him, by virtue of his office, to take a note payable to himself in satisfaction of a fine regularly imposed by a judicial officer, for an offense against the ordinances of the village, and to release the defendant from imprisonment. If he was authorized by any order, resolution or ordinance of the village to thus compromise any judgment in its favor, it was incumbent upon him to show it upon the trial. So far as appears by this record, the release of the defendant from imprisonment was illegal, and the judgment against him is still in force. The judgment of the court below will be reversed and the cause remanded. Judgment reversed.